In Habeas Corpus. This cause originated in this court on the filing of a petition for a writ of habeas corpus and was considered in a manner prescribed by law. Upon consideration thereof,
IT IS ORDERED by the court that the writ of habeas corpus be, and the same is hereby, granted, effective June 27, 1994.
IT IS FURTHER ORDERED by the court that the writ shall be served upon respondent, George Alexander, Warden, Pickaway Correctional Institute, and that the respondent shall make due return of the writ 'on or before July 7, 1994, as prescribed in R.C. 2725.14.
IT IS FURTHER ORDERED by the court that it is not necessary to convey the prisoner before the court as prescribed in R.C. 2725.12.
Moyer, C.J., A.W. Sweeney, Wright, F.E. Sweeney and Pfeifer, JJ., concur.
Douglas, J., would order respondent to answer within ten days.
Resnick, J., dissents.